 Case 3:18-cv-00183-JPG Document 76 Filed 01/13/20 Page 1 of 2 Page ID #365




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

RYAN REISS and                                       )
SHAWN REISS,                                         )
                                                     )
                              Plaintiffs,            )
                                                     )
vs.                                                  )       No.     3:18-cv-183
                                                     )
LIFE INSURANCE COMPANY OF NORTH                      )
AMERICA, a CIGNA Company, QUEST                      )
DIAGNOSTICS, INC., and EMMITT TINER,                 )
                                                     )
                              Defendants.            )

 SUPPLEMENTAL MOTION TO DISBURSE FUNDS PURSUANT TO AGREEMENT
                       OF THE PARTIES

       NOW COMES Defendant, EMMITT TINER, by and through his attorney, P.K. Johnson,

V, and for his SUPPLEMENTAL MOTION TO DISBURSE FUNDS, states:

       1. This matter has been settled.

       2. On December 16, 2019, this court entered an order distributing the interpleaded

funds, in the amount of $596,323.16, to the parties, pursuant to the agreement of the parties.

       3. The Clerk of Court has informed the undersigned that in addition to the funds

distributed pursuant to the court entered on December 16, 2019, there remains on deposit with

the Clerk of Court, additional interest in the amount of approximately $590.14.

       4. The parties have agreed that the remaining funds shall be distributed as follows:

       A.      THIRTY SEVEN AND ONE-HALF PERCENT (37.5%) of the funds remaining
       with the Clerk of Court shall be distributed to “Ryan Reiss, Shawn Reiss, and James
       Richard Myers, their attorney” and mailed to James Richard Myers, 303 S. Seventh
       Street, Vandalia, Illinois 62471;

       B.     SIXTY TWO AND ONE-HALF PERCENT (62.5%) of the funds remaining with
       Clerk of Court shall be distributed to “Emmitt Tiner and P.K. Johnson, V, his attorney,”
       and mailed to P.K. Johnson, V, 11 South High Street, Belleville, Illinois 62220. Emmitt
       Tiner shall forward SIX AND 70/100 PERCENT (6.70 %) of the amount received by him

                                                 1
 Case 3:18-cv-00183-JPG Document 76 Filed 01/13/20 Page 2 of 2 Page ID #366




       to The Reiss Family Endowment Fund, a permanent endowment fund at the University of
       Illinois Foundation, as a charitable gift from Emmitt Tiner.

       WHEREFORE, Defendant, EMMITT TINER, respectfully requests that this court enter

an order directing that the Clerk of Court disburse the funds as set forth herein, and for such

other, further, and different relief as this court deems just and equitable.


                                       /s/ P.K. JOHNSON V
                                       P.K. Johnson, V, #06229507
                                       JOHNSON, JOHNSON & NOLAN
                                       Attorneys for Defendant Emmitt Tiner
                                       11 S. High St.
                                       Belleville, Illinois 62220-2102
                                       (618) 277-3600




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 13, 2020, the foregoing was filed
electronically with the Clerk of the Court using the CM/ECF system which will send notification
to all parties of record.


                                       /s/ P.K. Johnson, V_______________________




                                                  2
